—Judgment unanimously affirmed. Memorandum: Defendant was convicted of manslaughter after a nonjury trial at which he testified. A Sandoval hearing was held in chambers in defendant’s absence and the court’s ruling that defendant could be cross-examined on a disorderly conduct conviction was put on the record before he testified. There was no objection to that procedure. We find that defendant’s presence at the Sandoval hearing would have been superfluous and that reversal is not required on these facts (see, People v Dokes, 79 NY2d 656, 662). The court did not err in allowing the prosecutor to impeach defendant with his prior statement with respect to which no CPL 710.30 notice was served (see, People v Mitchell, 155 AD2d 879, lv denied 76 NY2d 739). Defendant’s sentence was neither harsh *976nor excessive. (Appeal from Judgment of Monroe County Court, Connell, J. — Manslaughter, 1st Degree.) Present — Callahan, J. P., Boomer, Pine, Fallon and Doerr, JJ.